Citation Nr: 0321265	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  00-09 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include residuals of the flu.

2.  Entitlement to service connection for arthritis of the 
feet.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from October 1956 to June 
1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 1999 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Philadelphia, Pennsylvania (RO) which denied the 
veteran's claims for service connection for a respiratory 
disorder, arthritis of the feet, a seizure disorder, 
hypertension, and PTSD.  The veteran's claims file was 
subsequently transferred to the Baltimore, Maryland RO.

In addition, the veteran, in an August 2002 statement, 
appears to have raised a claim for service connection for 
residuals of a cold injury of the feet.  However, the record 
does not reflect any further development of this issue, or 
final adjudication on this matter.  Therefore, this issue is 
referred to the RO for appropriate action.


REMAND

The veteran claims entitlement to service connection for a 
respiratory disorder (initially claimed as residuals of the 
flu), arthritis of the feet, a seizure disorder, 
hypertension, and PTSD.  A review of the record leads the 
Board to conclude that additional development is necessary in 
this case before proceeding with appellate disposition, as 
the record does not contain sufficient development to render 
a decision as to the veteran's claims at this time.

A preliminary review of the record reveals that the veteran, 
perfected his appeal regarding his claims for service 
connection for a respiratory disorder, arthritis of the feet, 
and a seizure disorder in March 2000 via submission of a VA 
Form 9 (Appeal to the Board of Veterans' Appeals).   At that 
time, according to the VA Form 9, he requested a hearing 
before the Board of Veterans' Appeals in Washington, DC.    
Nevertheless, the veteran has not been afforded an 
opportunity for such a hearing.

Moreover, the Board observes that the RO, in the June 1999 
and June 2002 rating decisions, denied the veteran's claims 
of service connection for hypertension and PTSD.  In December 
1999, the RO received a VA Form 21-4138 (Statement in Support 
of Claim) from the veteran, which was interpreted as a notice 
of disagreement with regard to the veteran's aforementioned 
claims for service connection for a respiratory disorder, 
arthritis of the feet, and a seizure disorder.  However, the 
Board notes that, in a September 1999 letter to the RO, prior 
to the receipt of the December 1999 notice of disagreement, 
the veteran also disagreed with the RO's decision to deny his 
claim of service connection for PTSD.  The Board construes 
the veteran's September 1999 letter as a notice of 
disagreement with the RO's decision to deny his claim of 
service connection for PTSD in the June 1999 rating decision.  

Likewise, in a June 2002 rating decision, the RO continued to 
deny the veteran's claim of service connection for PTSD, as 
well as denied the veteran's claim of service connection for 
hypertension.  In August 2002, the veteran submitted another 
VA Form 21-4138, indicating that he disagreed with the RO's 
June 2002 decision to deny his claims of service connection 
for hypertension and PTSD.   The Board construes the August 
2002 statement as a notice of disagreement with the RO's 
decision to deny his claim of service connection for 
hypertension.  

The Board notes that the RO's failure to construe the 
veteran's September 1999 and August 2002 statements as a 
timely notice of disagreement had the effect of preventing a 
statement of the case from being issued to the veteran 
regarding his claims of service connection for PTSD and 
hypertension.  In the past, the Board has referred such 
matters back to the RO for appropriate action.  However, the 
U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that the proper action is to remand the issues back 
to the RO for appropriate action.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999) ("Thus, the next step was for 
the RO to issue [a statement of the case] on the denial of 
the [ ] claim, and the Board should have remanded that issue 
to the RO, not referred it there, for issuance of that 
[statement of the case].").

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should contact the veteran 
with regard to the veteran's request for 
a hearing in the VA Form 9, and ascertain 
whether the veteran still desires a 
hearing before a Veterans Law Judge of 
the Board of Veterans' Appeals, and if 
so, what type of hearing.  If the veteran 
still desires a hearing before a Veterans 
Law Judge, the veteran should be 
scheduled for a hearing at the next 
available opportunity.  Thereafter, the 
case should be returned to the Board for 
appellate review.

2.  The RO should review the veteran's 
claims in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

3.  The RO should issue a statement of 
the case on the issues of entitlement to 
service connection for hypertension and 
PTSD.  The veteran should be clearly 
advised of the need to file a timely 
substantive appeal within 60 days of 
issuance of the statement of the case or 
within the remainder of the one-year 
period from the date of the mailing of 
the notification of the rating decision 
denying the veteran's claims, if the 
veteran wishes to appeal those 
determinations.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




